DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.
 
Response to Amendment
Applicant's amendment filed 12/24/2020 has been entered.  Currently, claims 28-47 are pending and claims 1-27 are cancelled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Capria on 01/12/2021.
The application has been amended as follows: 



Response to Arguments
Claims 28-47 are allowed.


The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a decorative panel comprising a “first layer being formed by applying clear polymer gel coat on a mold having at least one relief element, wherein the front face of the first layer includes at least one corresponding relief element to the at least one relief element” in combination with the rest of the limitations claimed.  Neither Rohrbacker et al. nor Kaufmann teach a “clear polymer gel coat”.  The transparent vinyl film of Rohrbacker et al. and the clear wear layer of Kaufmann are solid layers and would not have the same structure as a polymer gel coat formed on a mold.  There would not have been any rationale save improper hindsight to have made the clear wear layers be made from polymer gel coats.  Lastly, as to the prior art reference in the parent application (US 2005/0227006), there would have been no rationale save hindsight to have made a top coat applied outside of the mold be a gel coat because such a material is not disclosed; furthermore, even if this was rendered obvious, such a top coat would not have possessed relief elements as claimed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Gerard Higgins/Primary Examiner, Art Unit 1796